                  Case 1:20-cv-04884-JPC Document 21 Filed 11/23/20 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                       352 Rutland Road, #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                  Brooklyn, NY 11225
                                                                  Phone: (212) 248-7906
                                                                  Fax: (212) 248-7908



       November 23, 2020

       Via ECF
       Honorable John P. Cronan, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Peralta v. City of New York, et al. SDNY Case No. 20-CV-4884 (JPC)

       Dear Judge Cronan:

       My office represents the plaintiff, Jordy Peralta, in the above-referenced case. I am
       writing to request a 60-day extension of time to serve defendants John Does 1-3.
       The current deadline to serve the Complaint is November 23, 2020. The new
       deadline would be January 22, 2020. This is Plaintiff’s second request for an
       extension of time.

       Additional time is needed to identify the John Doe defendants. The John Does are
       all police officers employed by the City of New York who participated in unlawful
       conduct against Plaintiff. Their identity is within the possession, custody, and
       control of the City of New York. Counsel for the City of New York has informed us
       that she does not yet have information about the identity of the John Does but will
       provide us with that information when she does.

       An extension of time will allow the City of New York to provide that information
       and resolve service without the need for judicial intervention. The served
       Defendants have not yet filed an Answer to the Complaint and this extension
       should not cause any delays in this case.

       Respectfully,

       /s/ Joshua Tarrant-Windt

       Joshua Tarrant-Windt

       cc:     All Counsel of Record (Via ECF)
